Citation Nr: 1126670	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  03-28 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.  

2.  Entitlement to service connection for a bilateral leg disorder to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for a low back disorder to include as secondary to bilateral pes planus.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1943 to September 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2001 and March 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

A hearing was held on April 4, 2006, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

In March 2009, the Board issued a decision denying the benefits sought on appeal.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in an April 2010 Order, the Court vacated the March 2009 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  The Board remanded the Veteran's case in September 2010 for additional development and readjudication.  The case has now been returned to the Board for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that despite the Board's express direction to the RO, in the September 2010 remand, that the issue of whether the Veteran's bilateral pes planus preexisted service must be adjudicated by the RO, the April 2011 supplemental statement of the case (SSOC) only noted the most recent VA examiner's opinion and did not address the legal question of whether the Veteran's bilateral pes planus preexisted service.  Specifically, in determining whether the bilateral pes planus existed prior to service, the RO was asked to address whether there was clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  

In this case, the aforementioned legal question is important because the Veteran's enlistment examination report did not reveal any existing bilateral pes planus.  Therefore, the presumption of soundness applies.  38 U.S.C.A. § 1111.  

VA regulations hold that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no- aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands--that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection--must be assumed as a matter of law.  Accordingly, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

As noted above, the Veteran's bilateral pes planus was not noted on enlistment and, therefore, the presumption of soundness applies.  Consequently, there must be clear and unmistakable evidence that the disease or injury existed prior to service and clear and unmistakable evidence that the disease or injury was not aggravated by service.  This legal question is an adjudicatory matter for the RO to determine in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the claimant has been prejudiced thereby).  

The Board errs as a matter of law when it fails to ensure compliance with its remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board observes that the RO/AMC must discuss whether the Veteran's bilateral pes planus existed prior to service and whether there is clear and unmistakable evidence that the disease or injury existed prior to service and clear and unmistakable evidence that the disease or injury was not aggravated by service.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the issue of entitlement to service connection for bilateral pes planus is once again remanded.  

Lastly, as a decision on the claim for service connection for bilateral pes planus could change the outcome of the Veteran's claims for service connection for a bilateral leg disorder and a low back disorder, the claims are inextricably intertwined.  For this reason, the issue of entitlement to service connection for bilateral pes planus must be resolved prior to resolution of the other claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The case should be reviewed by the RO in its entirety.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  In adjudicating the claim for service connection for bilateral pes planus, the RO/AMC should determine whether the presumption of soundness pertaining to bilateral pes planus may be rebutted in this case based on the holding of VA General Counsel in VAOPGCPREC 3-2003 (July 16, 2003).  Specifically, the RO should address whether there is clear and unmistakable evidence that the bilateral pes planus existed prior to service and whether there is clear and unmistakable evidence that the bilateral pes planus was not aggravated by service.  If not, the RO should then consider whether service connection is warranted on a direct basis for bilateral pes planus.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

